DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 16, 2021, has been entered.
Election/Restrictions
Applicants filed a certified English-language translation of the Chinese foreign patent application CN 201710173690.4.
The instant claims find support in the translation.
Therefore, the effective filing date of the instant application is now March 22, 2017.
Thus, all prior art rejections (using reference LI) are rendered moot, since LI was published on 11 July 2017, which is after the effective filing date of March 22, 2017.
A search using Registry, HCaplus, and Casreact databases of STN (see “SEARCH 5” in enclosed search notes) did not retrieve any prior art references.  Furthermore, a review by inventor and assignee/owner name searches did not retrieve any double patent or prior art references.
A review of PALM and PE2E SEARCH Databases by inventor and assignee/owner name search did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 3” in enclosed search notes.
Therefore, the Election of Species Requirement of August 19, 2019, is withdrawn, since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/097,776
Claims 1-11 have been examined on the merits.  Claims 1-8 and 10-11 are previously presented.  Claim 9 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ RCE claim amendments and Reply of January 16, 2021.
The Examiner has reviewed the claim amendments and Reply of 01/16/2021.
Applicants filed an Oath/Declaration on 10/15/2020.  Therefore, the objection for lack of an Oath/Declaration (see paragraphs 15 and 18 in Final Office Action) is withdrawn.
Applicants filed a certified English-language translation of the foreign priority Chinese patent application.  The instant claims find support in the translation.  Therefore, Applicants have perfected foreign priority to Chinese patent application CN 201710173690.4.
Therefore, the effective filing date of the instant application is now March 22, 2017.
Thus, the anticipatory prior art (paragraphs 19-20 in the Final Office Action of 07/16/2020) rejection depending on LI is rendered moot, since LI was published on 11 July 2017, which is after the effective filing date of March 22, 2017.
Thus, the obviousness rejection (paragraphs 21-24 in the Final Office Action of 07/16/2020) dependent on primary reference LI is also rendered moot.  The secondary reference BERGE does not cure the deficiencies with a missing primary reference and thus the obviousness prior art rejection is rendered moot, since LI was published on 11 July 2017, which is after the effective filing date of March 22, 2017.
The claim 9 objection is rendered moot (see paragraph 25 in Final Office Action of 07/16/2020) since Applicants have provided an illustration of Formula (II).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Yu, Applicants’ Representative on June 4, 2021.

Cancel claim 7.  This avoids the need to write an indefiniteness rejection over missing affirmative/active steps being disclosed in the claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-6 and 8-11 are allowable as written.
The reference LI (Li, J., et al.  “A Novel Tropoloisoquinoline Alkaloid, Neotatarine, from Acorus calamus L.”  Chem. Biodiversity (2017), Vol. 14, e1700201, pp. 1-6 of 6, previously provided to Applicants), used to be considered a prior art reference (see previous Office Actions).
However, Applicants have now perfected foreign priority, and therefore, the effective filing date of the instant application is March 22, 2017.  LI is no longer prior art since LI was first made available to the public/first published on July 11, 2017, which is AFTER the effective filing date of March 22, 2017 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625